Case 1:17-cv-02635-REB-SKC Document 116 Filed 09/24/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


   Civil Action No. 17-cv-2635-REB-NYW

   BRUCE CASIAS,

         Plaintiff,

   v.

   RAYTHEON COMPANY, RAYTHEON INFORMATION SYSTEMS COMPANY, and/or
   its business division: INTELLIGENCE, INFORMATION, and SERVICES,

         Defendant.


                                      FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and

   pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         THIS MATTER was tried from November 18 through 21, 2019, before an

   empaneled jury of nine, Senior United States District Judge Robert E. Blackburn

   presiding. The case was submitted to the jury on November 20, 2019.

         The jury rendered a unanimous verdict on November 21, 2019.

         Pursuant to and in accordance with the jury’s verdict for the plaintiff and the

   Order for Judgment [ECF 115] entered by Senior United States District Judge Robert E.

   Blackburn on September 23, 2020, it is therefore

         ORDERED that judgment is entered in favor of plaintiff, Bruce Casias, and

   against defendant, Raytheon Company, Raytheon Information Systems Company,

   and/or its business division: Intelligence, Information, and Services, in accordance with

   the Jury Verdict [ECF 75], filed November 21, 2019. It is
Case 1:17-cv-02635-REB-SKC Document 116 Filed 09/24/20 USDC Colorado Page 2 of 2




          FURTHER ORDERED that in accordance with the jury’s verdict, plaintiff is

   awarded the following:

      a. $43,000 in past earnings (backpay) and benefits; and

      b. $1,000,000 in noneconomic damages. It is

          FURTHER ORDERED that judgment with prejudice is entered in favor of

   defendant, Raytheon Company, Raytheon Information Systems Company, and/or its

   business division: Intelligence, Information, and Services, and against plaintiff, Bruce

   Casias, as to all other claims for relief and causes of action asserted in this action, in

   accordance with the Opinion and Order on Motion for Summary Judgment [ECF 46],

   filed March 13, 2019, and Order Re: Motion for Judgment on the Pleadings [ECF 28],

   filed June 1, 2018. It is

          FURTHER ORDERED that plaintiff is awarded prejudgment interest on the

   award of past earnings (backpay) and benefits at the rate set forth in 26 U.S.C. §

   6621(a)(2). It is

          FURTHER ORDERED that post-judgment interest shall accrue at the legal rate

   of 0.13 % from the date of entry of judgment. It is

          FURTHER ORDERED that plaintiff is awarded his costs, to be taxed by the clerk

   in the time and manner required by Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1.

          Dated September 24, 2020, at Denver, Colorado.



                                                                    FOR THE COURT:
                                                                    Jeffrey P. Colwell, Clerk

                                                                    By:   s/L.Roberson
                                                                    L. Roberson, Deputy Clerk
